 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1859 Filed 04/19/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,
                                                Case No. 00-80913
     v.
                                                Hon. George Caram Steeh
MARY JANE KIMBERLY LEE JOHNS,

         Defendant.
_______________________________/

          ORDER GRANTING IN PART MOTION TO VACATE
          SENTENCE UNDER 28 U.S.C. § 2255 (ECF NO. 110)

     Defendant Mary Jane Kimberly Lee Johns filed a motion for leave to

file a second or successive motion under 28 U.S.C. § 2255 in the court of

appeals. The Sixth Circuit ruled that Johns’s motion was not necessary

because the filing was her first § 2255 petition, not a second or successive

one, and transferred the motion to this court for further proceedings. ECF

No. 109. This court ordered a response to Johns’s motion, which the

government filed on December 4, 2020. Johns has not supplemented her

motion or filed a reply brief. For the reasons explained below, Johns’s

motion is granted in part and denied in part.




                                     -1-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1860 Filed 04/19/21 Page 2 of 8




                           BACKGROUND FACTS

      In 2017, a jury convicted Johns of kidnapping, in violation of 18

U.S.C. §1201(a)(1); using a firearm during and in relation to the

commission of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A); and failing to appear after pre-trial release, in violation

of 18 U.S.C. § 3146(a)(1). The court sentenced her to 168 months of

imprisonment: 80 months for kidnapping; 84 months for the § 924(c)

firearm charge, and four months for failing to appear. ECF No. 85. The

Sixth Circuit affirmed Johns’s convictions and sentence on direct

appeal. United States v. Johns, 759 Fed. Appx. 367, 374 (6th Cir.

2018).

                            LAW AND ANALYSIS

      Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under

sentence of a [federal] court . . . claiming the right to be released . . . may

move the court which imposed the sentence to vacate, set aside or correct

the sentence.” In order to prevail upon a § 2255 motion, the movant must

demonstrate “(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law that was




                                       -2-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1861 Filed 04/19/21 Page 3 of 8




so fundamental as to render the entire proceeding invalid.” Mallett v. United

States, 334 F.3d 491, 496-97 (6th Cir. 2003) (citation omitted).

      Because Johns is proceeding pro se, the court will construe her filing

liberally. “The allegations of a pro se habeas petition, ‘though vague and

conclusory, are entitled to a liberal construction.’” Franklin v. Rose, 765

F.2d 82, 84-85 (6th Cir. 1985). Although her motion is styled as a motion

for leave, rather than a habeas petition, the court will construe it as a

petition under § 2255.

      Johns raises three claims for relief. First, she alleges that her

attorneys were ineffective because they advised her not to testify at trial.

Johns asserts that she would not have gone to trial if she had known that

she would not testify. Second, she alleges that her attorneys were

ineffective because they did not call certain witnesses to testify at trial.

Third, Johns contends that her § 924(c) conviction should be vacated in

light of United States v. Davis, 139 S.Ct. 2319 (2019).

      Johns’s first two claims for relief are presented in a relatively skeletal

manner. Even construing Johns’s claims liberally, the court is unable to

determine whether her attorneys provided ineffective assistance without

additional information. In reviewing an ineffective assistance claim, the

court “must indulge in a strong presumption that counsel’s conduct falls

                                       -3-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1862 Filed 04/19/21 Page 4 of 8




within the wide range of reasonable professional assistance.” Strickland v.

Washington, 466 U.S. 668, 689 (1984). Johns’s attorneys, by advising her

not to testify and by not calling certain witnesses, did not necessarily render

ineffective assistance. Rather, these decisions may have reflected a

reasonable trial strategy under the circumstances. Based upon the scant

information provided, Johns has not alleged sufficient facts to support a

claim that her counsel committed an error of constitutional magnitude. See

id. at 695 (“[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.”).

      Johns’s third claim for relief presents a legal rather than a factual

issue. Johns was convicted under 18 U.S.C. § 924(c) for brandishing a

firearm during a “crime of violence.” The statute provides two definitions of

a “crime of violence.” Under the “elements clause,” a crime of violence is

any crime that “has as an element the use, attempted use, or threatened

use of physical force against the person or property of another.” 18 U.S.C.

§ 924(c)(3)(A). The “residual clause” defines a crime of violence as any

crime “that by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of

committing the offense.” 18 U.S.C. § 924(c)(3)(B).

                                      -4-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1863 Filed 04/19/21 Page 5 of 8




      In Davis, the Supreme Court held that the definition of a “crime of

violence” in the residual clause, § 924(c)(3)(B), is unconstitutionally vague.

139 S.Ct. at 2336. Johns’s § 924(c) conviction was based upon the

predicate offense (“crime of violence”) of kidnapping. In light of Davis,

kidnapping no longer qualifies as a “crime of violence” under the

unconstitutionally vague residual clause, § 924(c)(3)(B). The government

concedes that kidnapping also does not qualify as a predicate offense

under the elements clause, § 924(c)(3)(A), and may not be used to support

a § 924(c) conviction. See Knight v. United States, 936 F.3d 495, 497 (6th

Cir. 2019) (“The government concedes that under Davis kidnapping in

violation of 18 U.S.C. § 1201(a) is not a ‘crime of violence’ and thus

Knight’s conviction under § 924(c) for using a firearm during and in relation

to kidnapping must be vacated.”); United States v. Walker, 934 F.3d 375,

379 (4th Cir. 2019) (“kidnapping clearly does not categorically qualify as a

crime of violence under the force clause, § 924(c)(3)(A)”); United States v.

Soto, No.10-20635, 2020 WL 5440321, at *4 (E.D. Mich. Sept. 10, 2020)

(vacating § 924(c) conviction that was based upon the predicate offense of

kidnapping). Because there is no other predicate offense that could support

Johns’s § 924(c) conviction, it must be vacated. Id.; see also Espinoza v.

United States, No. 10-20635, 2020 WL 1915642, at *6 (E.D. Mich. Apr. 20,

                                      -5-
    Case 2:00-cr-80913-GCS ECF No. 116, PageID.1864 Filed 04/19/21 Page 6 of 8




2020); United States v. Pleasant, No. 95-81035, 2020 WL 4346959, at *4

(E.D. Mich. July 29, 2020).

        The government does not oppose Johns’s Davis claim on the merits,

but suggests that it may be untimely. In order to be timely, Johns’s claim

must have been filed within one year of the date her conviction became

final, or within one year of the Davis decision.1 See 28 U.S.C. § 2255(f)(1),

(3). The Sixth Circuit issued its opinion affirming Johns’s conviction on

December 19, 2018, and the Supreme Court issued the Davis decision on

June 24, 2019. Johns filed her motion in the Sixth Circuit within one year of

both of these decisions, on December 18, 2019. The court has liberally

construed Johns’s motion as a § 2255 petition. Although Johns has not

filed an accompanying brief, she provided sufficient information in her

motion to allow the court to rule on her Davis claim. Under the

circumstances, the court does not discern a basis to deny Johns’s Davis

claim as untimely.

        In light of the invalidation of Johns’s § 924(c) conviction, the

government urges the court to vacate Johns’s remaining sentences, so that



1 Pursuant to 28 U.S.C. § 2255(f)(3), a habeas petition may be filed within one year of
“the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review.” The Sixth Circuit has held Davis to be
retroactive on collateral review. In re Franklin, 950 F.3d 909, 910-11 (6th Cir. 2020).
                                           -6-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1865 Filed 04/19/21 Page 7 of 8




it may reassess her sentence in the aggregate. When a defendant is

sentenced on multiple counts, “there is often a ‘sentencing package’ where

sentences imposed on the multiple counts are interdependent.” Pasquarille

v. United States, 130 F.3d 1220, 1222 (6th Cir. 1997). In Pasquarille, the

Sixth Circuit held that when a § 924(c) conviction is vacated, the district

court has the authority to resentence on the remaining counts. Section

2255 “gives the court jurisdiction and authority to reevaluate the entire

aggregate sentence to ensure that the defendant receives the appropriate

sentence on the remaining count[s].” Id. See also Davis, 139 S.Ct. at 2336

(“[W]hen a defendant’s § 924(c) conviction is invalidated, courts of appeals

‘routinely’ vacate the defendant’s entire sentence on all counts ‘so that the

district court may increase the sentences for any remaining counts’ if such

an increase is warranted.”).

      In fashioning Johns’s aggregate sentence, the court took into account

the mandatory consecutive seven-year sentence to be imposed for the

§ 924(c) violation. Now that the § 924(c) sentence must be vacated, the

court will resentence Johns on the remaining counts. Espinoza, 2020 WL

1915642, at *6 (vacating § 924(c) conviction and ordering resentencing on

remaining counts); Soto, 2020 WL 5440321, at *3-4 (same); Pleasant, 2020

WL 4346959, at *4 (same).

                                      -7-
 Case 2:00-cr-80913-GCS ECF No. 116, PageID.1866 Filed 04/19/21 Page 8 of 8




     Accordingly, IT IS HEREBY ORDERED that Johns’s § 2255 motion is

GRANTED IN PART and DENIED IN PART and that her conviction and

sentence under 18 U.S.C. § 924(c) (Count 2 of the second superseding

indictment) is VACATED.

     IT IS FURTHER ORDERED that Johns shall be resentenced on her

kidnapping and failure to appear convictions (Counts 1 and 3) and that the

probation department shall prepare an updated presentence report. The

court will appoint counsel to represent Johns for the purpose of her

resentencing hearing.

Dated: April 19, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                April 19, 2021, by electronic and/or ordinary mail and also on
                   Mary Jane Kimberly Lee Johns #10936-424, Hazelton
                  U.S. Penitentiary, Inmate Mail/Parcels, P.O. Box 2000,
                                  Bruceton Mills, WV 26525.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                             -8-
